Case 18-00682        Doc 22     Filed 03/11/19     Entered 03/11/19 15:42:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00682
         Linda A. Orr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/10/2018.

         2) The plan was confirmed on 02/27/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/31/2018.

         5) The case was Dismissed on 09/25/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00682             Doc 22         Filed 03/11/19    Entered 03/11/19 15:42:42               Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $600.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                              $600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $573.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $27.00
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $600.00

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted       Allowed         Paid         Paid
 American Credit Acceptance              Unsecured           0.00    21,773.94      21,773.94            0.00       0.00
 American Credit Acceptance              Unsecured           0.00           NA             NA            0.00       0.00
 Ccs Collections                         Unsecured         393.00           NA             NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      5,000.00       4,062.25       4,062.25           0.00       0.00
 Comenity Bank/Lane Bryant               Unsecured           0.00           NA             NA            0.00       0.00
 Credit One Bank Na                      Unsecured           0.00           NA             NA            0.00       0.00
 JVDB & Associates                       Unsecured     14,000.00            NA             NA            0.00       0.00
 Mabt/Contfin                            Unsecured           0.00           NA             NA            0.00       0.00
 Meta/moneypwrloc                        Unsecured           0.00           NA             NA            0.00       0.00
 Midland Funding LLC                     Unsecured         853.00        853.21         853.21           0.00       0.00
 National Credit Systems                 Unsecured      1,623.00       1,623.67       1,623.67           0.00       0.00
 Peoples Gas                             Unsecured         300.00           NA             NA            0.00       0.00
 Personal Finance Company                Unsecured           0.00           NA             NA            0.00       0.00
 Personal Finance Company                Unsecured      2,937.00            NA             NA            0.00       0.00
 Personal Finance Company                Unsecured           0.00           NA             NA            0.00       0.00
 Personal Finance Company LLC            Unsecured           0.00           NA             NA            0.00       0.00
 Progressive Leasing                     Unsecured           0.00      1,897.96       1,897.96           0.00       0.00
 Sun Cash                                Unsecured      2,179.35            NA             NA            0.00       0.00
 T-Mobile                                Unsecured      1,546.00            NA             NA            0.00       0.00
 Turner Acceptance Corporation           Unsecured           0.00      7,534.09       7,534.09           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00682        Doc 22      Filed 03/11/19     Entered 03/11/19 15:42:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,745.12               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $600.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
